UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For quarterly period ended June 30, 2007 x TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For transition period to Commission File Number: 0-24724 HEARTLAND FINANCIAL USA, INC. (Exact name of Registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 42-1405748 (I.R.S. employer identification number) 1398 Central Avenue, Dubuque, Iowa52001 (Address of principal executive offices)(Zip Code) (563) 589-2100 (Registrant's telephone number, including area code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filerAccelerated filerxNon-accelerated filer Indicate by check mark whether the Registrant is a shell company (as defined by Rule 12b-2 of the Securities Exchange Act of 1934).Yes Nox Indicate the number of shares outstanding of each of the classes of Registrant's common stock as of the latest practicable date:As of August 7, 2007, the Registrant had outstanding 16,479,626 shares of common stock, $1.00 par value per share. HEARTLAND FINANCIAL USA, INC. Form 10-Q Quarterly Report Part I Item 1. Financial Statements Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations Item 3. Quantitative and Qualitative Disclosures About Market Risk Item 4. Controls and Procedures Part II Item 1. Legal Proceedings Item 1A. Risk Factors Item 2. Unregistered Sales of Issuer Securities and Use of Proceeds Item 3. Defaults Upon Senior Securities Item 4. Submission of Matters to a Vote of Security Holders Item 5. Other Information Item 6. Exhibits Form 10-Q Signature Page PART I ITEM 1. FINANCIAL STATEMENTS HEARTLAND FINANCIAL USA, INC. CONSOLIDATED BALANCE SHEETS (Dollars in thousands, except per share data) June 30, 2007 December 31, 2006 (Unaudited) ASSETS Cash and due from banks $ 31,873 $ 47,753 Federal funds sold and other short-term investments 3,848 1,390 Cash and cash equivalents 35,721 49,143 Securities: Trading, at fair value 1,769 1,568 Available for sale, at fair value (cost of $589,553 at June 30, 2007, and $612,440 at December 31, 2006) 585,769 613,950 Held to maturity, at cost (fair value of $2,720 at June 30, 2007, and $1,513 at December 31, 2006) 2,656 1,522 Loans held for sale 22,346 50,381 Gross loans and leases: Held to maturity 2,298,256 2,147,845 Allowance for loan and lease losses (32,738 ) (29,981 ) Loans and leases, net 2,265,518 2,117,864 Premises, furniture and equipment, net 115,885 108,567 Other real estate, net 1,941 1,575 Goodwill 40,207 39,817 Other intangible assets, net 8,530 9,010 Cash surrender value on life insurance 33,810 33,371 Other assets 40,264 31,474 TOTAL ASSETS $ 3,154,416 $ 3,058,242 LIABILITIES AND STOCKHOLDERS’ EQUITY LIABILITIES: Deposits: Demand $ 368,234 $ 371,465 Savings 804,949 822,915 Time 1,194,982 1,117,277 Total deposits 2,368,165 2,311,657 Short-term borrowings 274,141 275,694 Other borrowings 268,758 224,523 Accrued expenses and other liabilities 31,709 36,657 TOTAL LIABILITIES 2,942,773 2,848,531 STOCKHOLDERS’ EQUITY: Preferred stock (par value $1 per share; authorized, 184,000 shares; none issued or outstanding) - - Series A Junior Participating preferred stock (par value $1 per share; authorized, 16,000 shares; none issued or outstanding) - - Common stock (par value $1 per share; authorized, 20,000,000 shares; issued 16,611,671 shares at June 30, 2007, and 16,572,080 shares at December 31, 2006) 16,612 16,572 Capital surplus 38,924 37,963 Retained earnings 163,325 154,308 Accumulated other comprehensive income (loss) (2,481 ) 868 Treasury stock at cost (174,212 shares at June 30, 2007, and no shares at December 31, 2006) (4,737 ) - TOTAL STOCKHOLDERS’ EQUITY 211,643 209,711 TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ 3,154,416 $ 3,058,242 See accompanying notes to consolidated financial statements. HEARTLAND FINANCIAL USA, INC. CONSOLIDATED STATEMENTS OF INCOME (Unaudited) (Dollars in thousands, except per share data) Three Months Ended Six Months Ended June 30, 2007 June 30, 2006 June 30, 2007 June 30, 2006 INTEREST INCOME: Interest and fees on loans and leases $ 47,748 $ 40,824 $ 93,306 $ 78,186 Interest on securities: Taxable 5,267 3,991 10,564 7,874 Nontaxable 1,443 1,469 2,901 2,897 Interest on federal funds sold and other short-term investments - 41 - 100 Interest on interest bearing deposits in other financial institutions 8 7 18 12 TOTAL INTEREST INCOME 54,466 46,332 106,789 89,069 INTEREST EXPENSE: Interest on deposits 19,550 14,668 37,848 27,595 Interest on short-term borrowings 3,970 2,316 7,781 4,174 Interest on other borrowings 3,240 3,151 6,563 6,195 TOTAL INTEREST EXPENSE 26,760 20,135 52,192 37,964 NET INTEREST INCOME 27,706 26,197 54,597 51,105 Provision for loan and lease losses 4,268 1,484 6,194 2,659 NET INTEREST INCOME AFTER PROVISION FOR LOAN AND LEASE LOSSES 23,438 24,713 48,403 48,446 NONINTEREST INCOME: Service charges and fees, net 2,855 2,700 5,426 5,269 Loan servicing income 1,040 1,058 2,035 2,038 Trust fees 2,055 1,741 4,176 3,558 Brokerage and insurance commissions 845 510 1,338 889 Securities gains, net 147 229 272 361 Gain (loss) on trading account securities, net 46 (25 ) 87 8 Gains on sale of loans 856 577 1,447 1,127 Income on bank owned life insurance 317 230 617 519 Other noninterest income (68 ) 87 306 221 TOTAL NONINTEREST INCOME 8,093 7,107 15,704 13,990 NONINTEREST EXPENSES: Salaries and employee benefits 14,210 12,696 28,379 25,418 Occupancy 2,010 1,787 3,937 3,545 Furniture and equipment 1,779 1,717 3,455 3,394 Outside services 2,368 2,557 4,637 4,681 Advertising 1,039 914 1,808 1,865 Intangible assets amortization 192 227 411 444 Other noninterest expenses 3,331 3,118 6,698 8,424 TOTAL NONINTEREST EXPENSES 24,929 23,016 49,325 47,771 INCOME BEFORE INCOME TAXES 6,602 8,804 14,782 14,665 Income taxes 1,965 2,802 4,497 4,458 INCOME FROM CONTINUING OPERATIONS 4,637 6,002 10,285 10,207 Discontinued operations: Income from discontinued operations before income taxes 2,565 346 2,756 768 Income taxes 1,017 126 1,085 280 INCOME FROM DISCONTINUED OPERATIONS 1,548 220 1,671 488 NET INCOME $ 6,185 $ 6,222 $ 11,956 $ 10,695 EARNINGS PER COMMON SHARE – BASIC $ .38 $ .38 $ .72 $ .65 EARNINGS PER COMMON SHARE – DILUTED $ .37 $ .37 $ .72 $ .64 EARNINGS PER COMMON SHARE FROM CONTINUING OPERATIONS – BASIC $ .28 $ .36 $ .62 $ .62 EARNINGS PER COMMON SHARE FROM CONTINUING OPERATIONS– DILUTED $ .28 $ .36 $ .62 $ .61 CASH DIVIDENDS DECLARED PER COMMON SHARE $ .09 $ .09 $ .18 $ .18 See accompanying notes to consolidated financial statements. HEARTLAND FINANCIAL USA, INC. CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS’ EQUITY AND COMPREHENSIVE INCOME (Unaudited) (Dollars in thousands, except per share data) Common Stock Capital Surplus Retained Earnings Accumulated Other Comprehensive Income (Loss) Treasury Stock Total Balance at January 1, 2006 $ 16,547 $ 40,256 $ 135,112 $ (1,011 ) $ (3,092 ) $ 187,812 Net income 10,695 10,695 Unrealized loss on securities available for sale arising during the period (5,708 ) (5,708 ) Reclassification adjustment for net security gains realized in net income (361 ) (361 ) Unrealized loss on derivatives arising during the period, net of realized losses of $41 (259 ) (259 ) Income taxes 2,381 2,381 Comprehensive income 6,748 Cash dividends declared: Common, $0.18 per share (2,955 ) (2,955 ) Purchase of 203,919 shares of common stock (2,267 ) (2,267 ) Issuance of 230,884 shares of common stock 10 (2,774 ) 4,489 1,725 Commitments to issue common stock 395 395 Balance at June 30, 2006 $ 16,557 $ 37,877 $ 142,852 $ (4,958 ) $ (870 ) $ 191,458 Balance at January 1, 2007 $ 16,572 $ 37,963 $ 154,308 $ 868 $ - $ 209,711 Net income 11,956 11,956 Unrealized loss on securities available for sale arising during the period (5,022 ) (5,024 ) Reclassification adjustment for net security gains realized in net income (272 ) (272 ) Unrealized loss on derivatives arising during the period, net of realized losses of $66 (144 ) (144 ) Income taxes 2,089 2,091 Comprehensive income 8,607 Cash dividends declared: Common, $0.18 per share (2,939 ) (2,939 ) Purchase of 230,961 shares of common stock (6,339 ) (6,339 ) Issuance of 96,340 shares of common stock 40 49 1,602 1,691 Commitments to issue common stock 912 912 Balance at June 30, 2007 $ 16,612 $ 38,924 $ 163,325 $ (2,481 ) $ (4,737 ) $ 211,643 See accompanying notes to consolidated financial statements. HEARTLAND FINANCIAL USA, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (Dollars in thousands, except per share data) Six Months Ended June 30, 2007 June 30, 2006 CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ 11,956 $ 10,695 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 4,363 4,079 Provision for loan and lease losses 6,194 2,659 Net amortization of premium on securities (13 ) 588 Securities gains, net (272 ) (361 ) Increase in trading account securities (201 ) (273 ) Stock-based compensation 912 395 Loans originated for sale (162,027 ) (136,681 ) Proceeds on sales of loans 163,178 133,867 Net gain on sales of loans (1,447 ) (1,127 ) Increase in accrued interest receivable (1,498 ) (1,870 ) Increase (decrease) in accrued interest payable (205 ) 1,184 Other, net (14,245 ) (6,446 ) Net cash provided by operating activities – continuing operations 6,695 6,709 Net cash provided by operating activities – discontinued operations 10 6,412 NET CASH PROVIDED BY OPERATING ACTIVITIES 6,705 13,121 CASH FLOWS FROM INVESTING ACTIVITIES: Proceeds from the sale of securities available for sale 19,169 8,826 Proceeds from the maturity of and principal paydowns on securities available for sale 78,653 42,830 Proceeds from the maturity of and principal paydowns on securities held to maturity 15 - Purchase of securities available for sale (74,591 ) (48,426 ) Purchase of securities held to maturity (1,157 ) - Net increase in loans and leases (145,287 ) (72,842 ) Capital expenditures (11,316 ) (15,289 ) Net cash and cash equivalents received in acquisition of subsidiaries, net of cash paid - (15,015 ) Proceeds on sale of OREO and other repossessed assets 154 1,510 Net cash used by investing activities – continuing operations (134,360 ) (98,406 ) Net cash provided (used) by investing activities – discontinued operations 22,631 (7,794 ) NET CASH USED BY INVESTING ACTIVITIES (111,729 ) (106,200 ) CASH FLOWS FROM FINANCING ACTIVITIES: Net increase (decrease) in demand deposits and savings accounts (6,455 ) 40,108 Net increase in time deposit accounts 93,677 53,419 Net increase (decrease) in short-term borrowings 258 (30,120 ) Proceeds from other borrowings 62,024 21,693 Repayments of other borrowings (17,789 ) (16,181 ) Purchase of treasury stock (6,339 ) (2,267 ) Proceeds from issuance of common stock 1,175 382 Excess tax benefits on exercised stock options 515 113 Dividends paid (2,939 ) (2,955 ) Net cash provided by financing activities – continuing operations 124,127 64,192 Net cash used by financing activities – discontinued operations (32,525 ) (4,749 ) NET CASH PROVIDED BY FINANCING ACTIVITIES 91,602 59,443 Net decrease in cash and cash equivalents (13,422 ) (33,636 ) Cash and cash equivalents at beginning of year 49,143 81,021 CASH AND CASH EQUIVALENTS AT END OF PERIOD $ 35,721 $ 47,385 Supplemental disclosures: Cash paid for income/franchise taxes $ 13,695 $ 5,587 Cash paid for interest $ 52,397 $ 38,304 Acquisitions: Net assets acquired $ 650 $ 13,061 Cash paid for acquisition $ 50 $ 18,081 Cash acquired $ - $ 3,066 Net cash paid for acquisition $ 50 $ (15,015 ) Common stock issued for acquisition $ - $ - See accompanying notes to consolidated financial statements. HEARTLAND FINANCIAL USA, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS NOTE 1: BASIS OF PRESENTATION The interim unaudited consolidated financial statements contained herein should be read in conjunction with the audited consolidated financial statements and accompanying notes to the consolidated financial statements for the fiscal year ended December 31, 2006, included in Heartland Financial USA, Inc.’s ("Heartland") Form 10-K filed with the Securities and Exchange Commission on March 16, 2007. Accordingly, footnote disclosures, which would substantially duplicate the disclosure contained in the audited consolidated financial statements, have been omitted. The financial information of Heartland included herein has been prepared in accordance with U.S. generally accepted accounting principles for interim financial reporting and has been prepared pursuant to the rules and regulations for reporting on Form 10-Q and Rule 10-01 of Regulation S-X. Such information reflects all adjustments (consisting of normal recurring adjustments), that are, in the opinion of management, necessary for a fair presentation of the financial position and results of operations for the periods presented. The results of the interim periods ended June 30, 2007, are not necessarily indicative of the results expected for the year ending December 31, 2007. Earnings Per Share Basic earnings per share is determined using net income and weighted average common shares outstanding. Diluted earnings per share is computed by dividing net income by the weighted average common shares and assumed incremental common shares issued. Amounts used in the determination of basic and diluted earnings per share for the three-month and six-month periods ended June 30, 2007 and 2006, are shown in the tables below: Three Months Ended (Dollars and numbers in thousands, except per share data) 6/30/07 6/30/06 Income from continuing operations $ 4,637 $ 6,002 Income from discontinued operations 1,548 220 Net income $ 6,185 $ 6,222 Weighted average common shares outstanding for basic earnings per share 16,451 16,541 Assumed incremental common shares issued upon exercise of stock options 193 258 Weighted average common shares for diluted earnings per share 16,644 16,799 Earnings per common share – basic $ 0.38 $ 0.38 Earnings per common share – diluted $ 0.37 $ 0.37 Earnings per common share from continuing operations – basic $ 0.28 $ 0.36 Earnings per common share from continuing operations – diluted $ 0.28 $ 0.36 Earnings per common share from discontinued operations – basic $ 0.09 $ 0.01 Earnings per common share from discontinued operations – diluted $ 0.09 $ 0.01 Six Months Ended (Dollars and numbers in thousands, except per share data) 6/30/07 6/30/06 Income from continuing operations $ 10,285 $ 10,207 Income from discontinued operations 1,671 488 Net income $ 11,956 $ 10,695 Weighted average common shares outstanding for basic earnings per share 16,497 16,486 Assumed incremental common shares issued upon exercise of stock options 203 242 Weighted average common shares for diluted earnings per share 16,700 16,728 Earnings per common share – basic $ 0.72 $ 0.65 Earnings per common share – diluted $ 0.72 $ 0.64 Earnings per common share from continuing operations – basic $ 0.62 $ 0.62 Earnings per common share from continuing operations – diluted $ 0.62 $ 0.61 Earnings per common share from discontinued operations – basic $ 0.10 $ 0.03 Earnings per common share from discontinued operations – diluted $ 0.10 $ 0.03 Stock-Based Compensation Options are typicallygranted annually with an expiration dateten years after the date of grant. Vesting is generally over a five-year service period with portions of a grant becoming exercisable at three years, four years and five years after the date of grant. The standard stock option agreement provides that the options become fully exercisable and expire if not exercised within 6 months of the date of retirement, including early retirement at age 55, provided the officer has provided 10 years of service to Heartland. A summary of the status of the stock options as of June 30, 2007 and 2006, and changes during the six months ended June 30, 2007 and 2006, follows: 2007 2006 Shares Weighted-Average Exercise Price Shares Weighted-Average Exercise Price Outstanding at January 1 815,300 $ 14.46 796,650 $ 12.70 Granted 146,750 29.65 130,750 21.60 Exercised (81,705 ) 9.94 (22,200 ) 8.27 Forfeited (7,000 ) 24.00 (7,400 ) 16.04 Outstanding at June 30 873,345 $ 17.36 897,800 $ 14.08 Options exercisable at June 30 413,637 $ 11.11 483,175 $ 10.17 Weighted-average fair value of options granted during the six-month periods ended June 30 $ 7.69 $ 5.65 At June 30, 2007, the vested options totaled 413,637 shares with a weighted average exercise price of $11.11 per share and a weighted average remaining contractual life of 3.01 years. The intrinsic value for the vested options as of June 30, 2007, was $5.5 million. The intrinsic value for the total of all options exercised during the six months ended June 30, 2007, was $1.2 million, and the total fair value of shares vested during the six months ended June 30, 2007, was $912 thousand. At June 30, 2007, shares available for issuance under the 2005 Long-Term Incentive Plan totaled 606,360. The fair value of the 2007 stock options granted was estimated utilizing the Black Scholes valuation model. The fair value of a share of common stock on the grant date of the 2007 options was $27.85. The fair value of a share of common stock on the grant date of the 2006 options was $21.60. Significant assumptions include: 2007 2006 Risk-free interest rate 4.74% 4.52% Expected option life 6.2 years 7.0 years Expected volatility 24.20% 22.00% Expected dividends 1.25% 2.00% The option term of each award granted was based upon Heartland’s historical experience of employees’ exercise behavior. Expected volatility was based upon historical volatility levels and future expected volatility of Heartland’s common stock. Expected dividend yield was based on a set dividend rate. Risk free interest rate reflects the yield on the 7 year zero coupon U.S. Treasury bond. Cash received from options exercised for the six months ended June 30, 2007, was $812 thousand, with a related tax benefit of $515 thousand. Cash received from options exercised for the six months ended June 30, 2006, was $183 thousand, with a related tax benefit of $113 thousand. Total compensation costs recorded were $912 thousand and $395 thousand for the six months ended June 30, 2007 and June 30, 2006, respectively, for stock options, restricted stock awards and shares to be issued under the 2006 Employee Stock Purchase Plan. As of June 30, 2007, there was $3.4 million of total unrecognized compensation costs related to the 2005 Long-Term Incentive Plan for stock options and restricted stock awards which is expected to be recognized through 2011. Effect of New Financial Accounting Standards In July 2006, the FASB issued FASB Interpretation No. 48, Accounting for Uncertainty in Income Taxes (“FIN 48”), which is an interpretation of FASB Statement No. 109, Accounting for Income Taxes. This interpretation prescribes the minimum recognition threshold a tax position must meet before being recognized in the financial statements. FIN 48 also provides guidance on the derecognition, measurement, classification, interest and penalties, accounting in interim periods and disclosure requirements for uncertain tax positions. FIN 48 is effective as of the beginning of an entity’s first fiscal year that begins after December 15, 2006. Differences between the amounts recognized in the statements of financial position prior to the adoption of FIN 48 and the amounts reported after adoption should be accounted for as a cumulative-effect adjustment recorded to the beginning balance of retained earnings. The cumulative effect adjustment would not apply to those items that would not have been recognized in earnings, such as the effect of adopting FIN 48 on tax positions related to business combinations. Heartland adopted FIN 48 on January 1, 2007. See Note 6 for a discussion of the effect of the adoption on Heartland’s consolidated financial statements. In September 2006, the FASB issued Statement of Financial Accounting Standards No. 157 (“FAS 157”), Fair Value Measurements, which defines fair value, establishes a framework for measuring fair value in generally accepted accounting principles and expands disclosures about fair value measurements. The provisions of FAS 157 apply to other accounting pronouncements that require or permit fair value measurements. FAS 157 is effective for all financial statements issued for fiscal years beginning after November 15, 2007, and interim periods within those fiscal years. Heartland plans to adopt FAS 157 on January 1, 2008, and is evaluating the impact of the adoption of this statement on its consolidated financial statements. In September 2006, the Emerging Issues Task Force Issue 06-4 (“EITF 06-4”),
